Title: John Adams to Abigail Adams, 5 March 1797
From: Adams, John
To: Adams, Abigail


        
          My dearest Friend,
          Philadelphia March 5. 1797
        
        your dearest Friend never had a more trying day than Yesterday. A Solenm Scene it was indeed and it was made more affecting to me, by the Presence of the General, whose Countenance was as serene and unclouded as the day. He Seem’d to me to enjoy a Tryumph over me. Methought I heard him think Ay! I am fairly out and you fairly in! see which of Us will be happiest. When the Ceremony was over he came and made me a visit and cordially congratulated me

and wished my Administration might be happy Successful and honourable.
        It is now Settled that I am to go into his House. It is whispered that he intends to take french Lave tomorrow. I shall write you, as fast as We proceed.
        My Chariot is finished and I made my first appearance in it Yesterday. It is Simple but elegant enough. My horses are young but clever.
        In the Chamber of the House of Representatives, was a Multitude as great as the Space could contain, and I believe Scarcely a dry Eye but Washingtons. The Sight of the Sun Setting full orbut and another rising tho less Splendid, was a novelty.
        C. J. Elsworth administered the oath and with great Energy. Judges Cushing, Wilson and Iredell were present. Many Ladies.
        I had not Slept well the night before and did not sleep well the night after. I was unwell and I did not know whether I Should get through or not— I did however. How the Business was received I know not, only I have been told that Mason the Treaty publisher Said We should loose nothing by the Change for he never heard such a Speech in Publick in his Life.
        All Agree that taken all together it was the sublimest Thing ever exhibited in America.
        I am my dearest friend most / affectionately & kindly your
        
          John Adams
        
      